Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 1, 2018

                                       No. 04-18-00486-CR

                                       Robert ROMERO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 562296
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER

        Pursuant to a plea-bargain agreement, Robert Romero pled nolo contendere to driving
while intoxicated and was sentenced to six months’ confinement; his sentence was then
suspended and he was placed on probation for one year in accordance with the terms of his plea-
bargain agreement. On June 27, 2018, the trial court signed a certification of defendant’s right to
appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). After Romero filed a notice of appeal, the trial court clerk sent copies
of the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which
includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

         “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Romero does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Romero has the right to appeal is made
part of the appellate record by August 31, 2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court